239 P.3d 1290 (2010)
In the Matter of Samuel P. LOGAN, Respondent.
No. 14832.
Supreme Court of Kansas.
September 29, 2010.

ORDER OF DISBARMENT
In a letter received by the Clerk of the Appellate Courts on September 14, 2010, respondent Samuel P. Logan, of Overland Park, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2009 Kan. Ct. R. Annot. 353).
On July 22, 2010, the respondent was charged with two felonies in the United States District Court for the District of Kansas. The crimes charged are 18 U.S.C. § 2252(a)(2) (2006), certain activities relating to material involving the sexual exploitation of minors, and 18 U.S.C. § 2252(a)(2) (2006), coercion and enticement. These two charges were pending at the time the respondent surrendered his license to practice law.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that Samuel P. Logan be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Samuel P. Logan from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2009 Kan. Ct. R. Annot. 361).